internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date 263a tam-136086-04 index uil no case-mis no district_director -------- ------ --------------------------- ------------------------------ taxpayer's name taxpayer's address ------------------------------------ ----------------------------- -------------------------- ---------------- ---------- -------------------- taxpayer's identification no years involved date of conference legend taxpayer products country x taxable_year dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg ------------------------------------ ------- -------- ------- --------------- --------------- --------------- --------------- --------------- --------------- ---------------1 all amounts have been rounded to the nearest dollar tam-136086-04 issue s whether refunds of anti-dumping and countervailing duties that were imposed paid and recovered through cost_of_goods_sold in prior taxable years are includible in taxpayer’s gross_income or treated as a reduction in the amount of duties or other costs capitalized under sec_263a conclusion s taxpayer must include refunds of anti-dumping_duties in its gross_income facts taxpayer imports products from country x into the united_states for distribution taxpayer used the first-in_first-out fifo inventory cost-flow presumption taxpayer is often required to pay anti-dumping and countervailing duties on its products in accordance with title vii of the tariff act of as amended u s c and seq anti-dumping_duties are levied by the department of commerce doc on companies that allegedly market products in the united_states at significantly lower prices than their domestic market prices u s c countervailing duties are levied on companies whose products are allegedly subsidized by their own governments u s c taxpayer’s detail of duty expenses for the taxable_year was as follows regular duty expense - dollar_figurea countervailing duty expense - dollar_figureb antidumping duty expense - dollar_figurec antidumping duty bond expense dollar_figured these expenses totaled dollar_figuree a company may appeal a final_determination by doc assessing antidumping and or countervailing duties hereinafter antidumping duties if a company appeals doc initiates a review process for antidumping duty rates applied to those products as part of its review doc considers both information submitted by the company that paid the antidumping duties and the u s makers of the company’s products in cases where doc concludes the antidumping duty was excessive or not justified at all u s customs issues refund checks to the company that had been required to pay the antidumping duties during taxable_year taxpayer received dollar_figuref in refunds of antidumping duties that were assessed and paid two to three years prior to taxable_year for tax purposes taxpayer had included these duties in inventory costs when incurred and recovered them through cost_of_goods_sold in a taxable_year prior to taxable_year for financial statement purposes taxpayer initially deducted dollar_figuree of duties as cost_of_goods_sold and included antidumping duty refunds in the amount of dollar_figuref as other income non-operating income taxpayer’s independent auditors reclassified duty refunds tam-136086-04 from other income to cost_of_goods_sold taxpayer not only offset its entire taxable_year antidumping expense dollar_figurec but also its entire countervailing duty expense dollar_figureb and dollar_figureg in general duties for tax purposes taxpayer now maintains that the duty refunds should be treated as a reduction of its sec_263a costs for taxable_year that are allocated between ending inventory and cost_of_goods_sold as a result of this treatment income_recognition of the part of the duty refunds allocated to ending inventory is effectively deferred law and analysis law sec_61 generally provides that gross_income means all income from whatever source derived sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of an amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of the internal_revenue_code sec_1_263a-1 provides in part that under sec_263a taxpayers must capitalize their direct costs and a properly allocable share of their indirect_costs to property produced or property acquired for resale sec_1_263a-1 provides in part that the amount of any cost required to be capitalized under sec_263a may not be included in inventory or charged to capital accounts or basis any earlier than the taxable_year during which the amount is incurred within the meaning of sec_1_446-1 in revrul_85_30 1985_1_cb_20 the service held in pertinent part that to the extent the cost of tires for which a taxpayer received reimbursement of excise_taxes did not remain in ending inventory and had been recovered through cost_of_goods_sold the taxpayer should treat the reimbursement as an item_of_gross_income in revrul_88_95 1988_2_cb_28 the service held in pertinent part that inventory protection payments and first handler payments for cotton accrued by a taxpayer should be treated as an item_of_gross_income to the extent the cost of cotton giving rise to the payments was deemed to have been relieved from inventory and accounted for through cost_of_goods_sold as of the date the payments were accrued under the taxpayer’s method_of_accounting revrul_2001_8 c b clarified revrul_85_30 and revrul_88_95 revrul_2001_8 held in pertinent part that payments made or received for floor_stocks affect gross_income to the extent the invoice price or production cost of the goods on tam-136086-04 hand that gave rise to the payments had been included in cost_of_goods_sold thus not included in ending inventory under the taxpayer’s cost-flow assumption analysis the tax_benefit_rule is a judicially developed principle designed to allay the inflexibilities of the annual accounting system it is used in situations where strict adherence to an annual accounting system would create transactional inequities 460_us_370 unless a statutory nonrecognition_provision applies the tax_benefit_rule generally requires the inclusion of income when events occur after an earlier deduction that are fundamentally inconsistent with the deduction hillsboro pincite the subsequent event is one that was unforeseen at the time of the deduction and that would have foreclosed the deduction had it occurred in the same year hillsboro pincite the recovery_of a previously deducted bad_debt is a classic example of the operation of the tax_benefit_rule a taxpayer deducts the amount of a supposedly bad_debt from income in one year thinking the debt is worthless in a later year the debt is paid repayment of a debt that is the recovery_of_capital normally is not taxable under the tax_benefit_rule the subsequent payment is an event fundamentally inconsistent with the prior deduction because it would have foreclosed the deduction had it occurred in the same year furthermore no nonrecognition provisions of the internal_revenue_code apply to the subsequent payment accordingly the taxpayer in the example must include the subsequent payment in income in the year received even though it represents a return_of_capital sec_111 is a legislative acknowledgment of the judicially-created tax_benefit_rule it does not codify the tax_benefit_rule rather sec_111 is an exception to the rule providing that gross_income will not include income attributable to the recovery during the tax_year of an amount previously deducted if the previously deducted amount did not reduce the amount of tax in the year of the deduction under sec_111 if taxpayer did not benefit from its deduction of the anti-dumping_duties in the prior years the refund in a later year will not be included in its income for the year of the ruling no such showing has been made here so sec_111 is inapplicable here taxpayer correctly capitalized the gross amount of the current duties under sec_263a on its return for the taxable_year and likewise correctly initially included refunds of previously imposed antidumping duties in its gross_income as non-operating income in the year received this was the correct treatment because under the tax_benefit_rule the refund was fundamentally inconsistent with the prior inclusion of the antidumping duties in cost_of_goods_sold taxpayer now maintains however that the refunds should be netted against taxpayer’s current duty expense this is not the proper treatment of the refunds tam-136086-04 because the previously imposed duties from which the refunds stem were capitalized and recovered through cost_of_goods_sold the amount of the antidumping duties to be capitalized in the current_year is the amount of duties actually imposed in the year regardless of the recovery or refund of the prior years’ antidumping duties therefore taxpayer is required to include the refund of the antidumping amounts in its taxable_income for the taxable_year rather than netting it against current duty expense case law supports this conclusion in 43_tc_460 the petitioner purchased watches from several manufacturers as promotional items the watches were subject_to a federal excise_tax that was included on the invoice the petitioner currently deducted the excise_taxes in a later year the petitioner was entitled to a refund of the excise_taxes the tax_court held that petitioner was required to include the refund of excise_taxes in taxable_income in the year of receipt because it had realized a tax_benefit in the year it deducted the excise_taxes here taxpayer is virtually in the same position as the petitioner in turtle wax the antidumping duties like the excise_taxes were reduced income in a prior year in a later year a portion of the antidumping duties was refunded just as the excise_taxes were refunded having received a tax_benefit in the year it included the antidumping duties in cost_of_goods_sold taxpayer must therefore include the refund in taxable_income in the year of receipt additionally the service has published several rulings concluding that to the extent an expense has been included in cost_of_goods_sold and the taxpayer received a resulting tax_benefit refunds of the expense in a subsequent year must be included in the taxpayer’s gross_income revrul_85_30 1985_1_cb_20 revrul_88_95 1988_2_cb_28 revrul_2001_8 c b here taxpayer has capitalized ie included in inventory costs all of its duties under sec_263a each year taxpayer currently included a portion of the duties in cost_of_goods_sold and allocated the remaining duty expense to ending inventory based on taxpayer’s fifo cost- flow assumption the refunded anti-dumping_duties allocated to inventory have already been included in cost_of_goods_sold in an earlier tax_year and reduced its tax_liability for the year taxpayer has clearly received a tax_benefit for the entire amount of the duties consequently taxpayer is required to include refunds of anti-dumping_duties in its gross_income in the year of receipt caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
